Citation Nr: 1725458	
Decision Date: 07/05/17    Archive Date: 07/18/17

DOCKET NO.  14-06 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right hip disorder.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from April 1956 to February 1960 and from September 1962 to January 1979 in the United States Navy. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Petersburg, Florida. 

In December 2014, the Board remanded the issue to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for further appellate review.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's right hip disorder did not manifest during active service; arthritis did not manifest within one year of separation of service; and there is no indication that the right hip disorder is causally related to his active service.


CONCLUSION OF LAW

The criteria for service connection for a right hip disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by letters to the Veteran in March 2011, April 2011, and January 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records have been associated with the electronic claims file.  Private records have been associated with the claims file, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim herein decided.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  Moreover, when VA undertakes to provide VA examinations or obtain VA opinions, it must ensure that the examinations or opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In this case, a VA examination was conducted in March 2016.  The examiner reviewed the claims file, considered the Veteran's reported symptoms and assertions, and provided a medical opinion with rationale.  As such, the Board finds that the VA medical opinion, along with the other evidence of record, is adequate to make a determination on this claim.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).
II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (providing that when a claimed disability is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

With regard to lay evidence, medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  See 38 C.F.R. § 3.159 (a)(2); Barr, 21 Vet. App. at 310; Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  See 38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, the Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308.

In this case, the Veteran asserts that his right hip disorder is related to an injury that occurred during his military service when he fell from the tailgate of a helicopter during an emergency medevac.

The Veteran service treatment records are unremarkable for any complaints, treatment, or diagnoses related to the right hip.  At his January 1979 separation examination, his lower extremities were noted to be normal.  

After service, a May 2000 private treatment record indicates the Veteran complained of right hip pain that he stated he had had for several months.  He reported that he his right hip felt "achy all the time" and that golf affected it a lot.  He stated that his hip hurt posteriorly and whenever he did any kind of walking, standing, or rotation.  A musculoskeletal examination revealed no deformities.  His gait appeared normal and range of motion in each extremity was normal.  X-rays of the right hip were "essentially normal."  The assessment was inflammatory disorder of the right hip.

A May 2001 private treatment record indicates that the Veteran stated that he began having right hip pain after a fall the previous year.  An x-ray revealed mild degenerative joint disease.  Subsequent treatment record show continued complaints of right hip pain.

During the March 2016 VA examination, the Veteran reported that his right hip condition began when he was stationed in Japan and fell from a ladder onboard the USS Robinson.  He stated that he also injured his right hip when he was stationed in Vietnam and fell from a helicopter during an emergency medevac.  He reported that the condition had gotten progressively worse over the years.  The VA examiner opined:

The Veteran's right hip condition is less likely as not (less than 50/50 probability) caused by or a result of an injury sustained while on active duty.  The rationale is that there was no documentation pertaining to the hip until over twenty years after he retired.  The absence of documentation of an injury did not lead to presumption that the event did not happen, especially with someone who was working within the medical department, but that it was not severe enough to limit activities or seek treatment for relief of pain (compared to back condition which had numerous notations) and not likely to contribute to a chronic condition.  Previous injuries can cause a higher risk for the development of arthritis in later years however if the arthritis was due to an injury asymmetrical changes would be expected in radiograph findings.  Xrays were reported to be normal in 2000 and showed early degenerative changes in 2001.  Furthermore, if previous injury was to be considered I cannot speculate if it was during active duty or after retirement that contributed to current symptoms.  Per treatment records dated May 2001 his hip pain started after a fall the previous year.  The first complaint of right hip pain found was 5/19/2000.  Record notations also showed that he continued to play golf for 20 years and in 2008 statement about hip pain was that "hip symptoms did not interfere with daily activities."  Additionally, consideration should be given to the possibility that the reported hip pain is actually a radiating pain from the back condition. The superior posterior portion of the hip is often misdiagnosed as back pain because there is an overlapping location of symptoms.

In this case, the Board finds the most probative evidence weighs against the claim.  The evidence does not indicate that the Veteran's right hip disorder was incurred in or aggravated by service.  Rather, the first complaints and objective evidence of a right hip disorder was in 2000, which was approximately 21 years after service.  The passage of time between discharge from active service and the medical documentation of a claimed disability is a factor that the Board may weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In addition, the only medical opinion on the question of whether there is a nexus between the Veteran's current right hip disorder and his military service is the opinion provided by the March 2016 VA examiner, which weighs against the claim.  The examiner reviewed the Veteran's medical history, considered his lay assertions, and provided rationale for the opinion.  Therefore, the Board finds the VA examiner's opinion highly probative.  Furthermore, there are no medical opinions relating this disability with his military service. 

Finally, to the extent that the March 2016 examiner noted that "consideration should be given to the possibility that the reported hip pain is actually a radiating pain from the back condition," the Board notes that the Veteran was recently granted service connection for right and left lower extremity radiculopathy, rated 20 percent disabling and effective February 9, 2011.  

The Board has also considered the lay evidence of record.  The Veteran is competent to describe what he has personally observed or experienced; however, he is not competent to provide an etiology opinion regarding his right hip arthritis.  This particular inquiry is within the province of trained medical professionals because it goes beyond a simple and immediately observable cause-and-effect relationship.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of right hip arthritis, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). 

The Board is grateful for the Veteran's honorable service; however, given the record before it, the Board finds that evidence with regard to this claim does not reach the level of equipoise.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286   (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  Accordingly, the claim of service connection for a right hip disorder must be denied.

ORDER

Service connection for a right hip disorder is denied.



____________________________________________
ANTHONY C. SCIRÉ, JR. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


